       Case 4:20-cv-01075 Document 7 Filed on 05/08/20 in TXSD Page 1 of 4
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                                                                                              May 08, 2020
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk

                                  HOUSTON DIVISION

DEMETRIC SMITH,                                    §
(TDCJ-CID #2229675)                                §
            Plaintiff,                             §
                                                   §
vs.                                                §    CIVIL ACTION H-20-1075
                                                   §
ROCKY MOORE, et al.,                               §
                                                   §
                Defendants.                        §


                               MEMORANDUM ON DISMISSAL


        Demetric Smith, a Texas Department of Criminal Justice inmate, sued in March 2020,

alleging civil rights violations resulting from a failure to protect and use of excessive force. Smith,

proceeding pro se and in forma pauperis, sues Rocky Moore and seven other prison officials at the

Wynne Unit.

        The threshold issue is whether Smith’s claims should be dismissed as barred by the three-

strikes provision of 28 U.S.C. § 1915(g).

I.      Plaintiff’s Allegations

        Smith asserts that when he arrived at the Wynne Unit, he had a cast on his lower right leg,

and he was using crutches. Smith asserts that on August 29, 2019, Officer Gartica ordered Smith to

climb up the stairs to his cell on the third floor. Smith asserts that Officer Gartica threatened to use

force against Smith if he did not comply. On September 9, 2019, Smith fell down the stairs. As a

result, Smith hurt his back and hand, and reinjured his right leg. On September 10, 2019, he again

fell down the stairs while being escorted to the infirmary. Smith asserts that on March 18, Dr. Robin


O:\RAO\VDG\2020\20-1075.a03.wpd
       Case 4:20-cv-01075 Document 7 Filed on 05/08/20 in TXSD Page 2 of 4



Rothrock refused to issue a shower pass, which would have allowed him to avoid the stairs. Dr.

Rothrock further instructed Smith on the proper way to walk down the stairs using his crutches and

medical boot. Smith states he fell down the stairs again on March 18, 2020. He further asserts that

prison officials used excessive force against him on March 19, 2020 after he fell down the stairs

again. Smith seeks compensatory damages of $275,000.00 and punitive damages of $200,000.00.

He further seeks an injunction prohibiting prison officials from forcing Smith to use the stairs.

II.     Analysis

        A prisoner is not allowed to bring a civil action in forma pauperis in federal court if, while

incarcerated, three or more of his civil actions or appeals were dismissed as frivolous or malicious

or for failure to state a claim upon which relief may be granted, unless he is in imminent danger of

serious physical injury. 28 U.S.C. § 1915(g).

        Smith’s litigation history reveals that he has previously submitted abusive and scurrilous

filings in federal court. Prior to filing this action, he had at least three suits dismissed as frivolous.

Smith v. Hair, 6:15cv0126 (dismissed as frivolous on August 2, 2016)(W.D. Tex.); Smith v. Jenkins,

6:15cv0125 (dismissed for failure to state a claim on March 30, 2016)(W.D. Tex.); and Smith v.

Lange, 6:15cv0292 (dismissed for failure to state a claim on March 29, 2016)(W.D. Tex.).

        Smith complains that he was denied a shower pass. As a result, Smith has fallen down the

stairs multiple times because of his difficulty using crutches on the stairs. Liberally construed, Smith

argues that he is in imminent danger of serious physical injury. However, his disagreements with the

medical care he is receiving are insufficient to show that he was in imminent danger when he filed

his complaint or IFP motion. See Baños v. O’Guin, 144 F.3d 883, 884-85 (5th Cir. 1998). In the

present case, Smith has not alleged, nor does his complaint demonstrate, that he is in imminent


O:\RAO\VDG\2020\20-1075.a03.wpd                     2
       Case 4:20-cv-01075 Document 7 Filed on 05/08/20 in TXSD Page 3 of 4




danger of serious physical injury. Accordingly, Smith is barred under 28 U.S.C. § 1915(g) from

proceeding in forma pauperis in this action.

III.    Conclusion

        Smith’s motion to proceed as a pauper, (Docket Entry No. 3), is DENIED. The complaint

filed by Demetric Smith, (TDCJ-CID #2229675), is DISMISSED under 28 U.S.C. § 1915(g).1

Smith’s motion for the appointment of counsel, (Docket Entry No. 5), is DENIED as moot. All

pending motions are DENIED. Smith is warned that continued frivolous filings may result in the

imposition of sanctions.

        The Clerk will provide a copy of this order by regular mail, facsimile transmission, or e-mail

to:

        (1)     the TDCJ - Office of the General Counsel, Capitol Station, P.O. Box 13084, Austin,

Texas 78711, Fax: 512-936-2159;

        (2)     the Inmate Trust Fund, P.O. Box 629, Huntsville, Texas 77342-0629, Fax:



        1
          In Adepegba v. Hammons, 103 F.3d 383 (5th Cir. 1998), the Fifth Circuit barred an inmate from
proceeding further under the statute, except for cases involving an imminent danger of serious physical
injury, and dismissed all of Adepegba’s i.f.p. appeals pending in that court. The Fifth Circuit noted that the
inmate could resume any claims dismissed under section 1915(g), if he decided to pursue them, under the
fee provisions of 28 U.S.C. §§ 1911-14 applicable to everyone else.


O:\RAO\VDG\2020\20-1075.a03.wpd                       3
      Case 4:20-cv-01075 Document 7 Filed on 05/08/20 in TXSD Page 4 of 4




936-437-4793; and

       (3)    the Manager of the Three-Strikes List for the Southern District of Texas at:

Three_Strikes@txs.uscourts.gov.

              SIGNED at Houston, Texas, on       May 8            , 2020.




                                        ___________________________________
                                               VANESSA D. GILMORE
                                         UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2020\20-1075.a03.wpd              4
